Name: Commission Regulation (EC) No 1353/2003 of 30 July 2003 prohibiting fishing for capelin by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32003R1353Commission Regulation (EC) No 1353/2003 of 30 July 2003 prohibiting fishing for capelin by vessels flying the flag of a Member State Official Journal L 192 , 31/07/2003 P. 0018 - 0018Commission Regulation (EC) No 1353/2003of 30 July 2003prohibiting fishing for capelin by vessels flying the flag of a Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), as last amended by Regulation (EC) No 1091/2003(4), lays down the shares of the total allowable catches of capelin available to the Community for 2003.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the total allowable catches allocated to the Community.(3) According to the information received by the Commission, catches of capelin in the waters of zone V, XIV (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State have exhausted the share of the total allowable catches allocated to the Community for 2003. Greenland has prohibited fishing for this stock from 13 July 2003. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of capelin in the waters of zone V, XIV (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State are hereby deemed to have exhausted the share of the total allowable catches allocated to the Community for 2003.Fishing for capelin in the waters of zone V, XIV (Greenland waters) by vessels flying the flag of a Member State or registered in a Member State is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 13 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2003.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 356, 31.12.2002, p. 12.(4) OJ L 157, 26.6.2003, p. 1.